UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4976



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


QUINCY FONTAL JACKSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-01150-CMC)


Submitted:   April 11, 2007                 Decided:   August 15, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Jane B. Taylor, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quincy Fontal Jackson pled guilty by plea agreement to

possession with intent to distribute cocaine and marijuana, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and (D) (2000) (Count

One), and knowingly using and carrying a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)

(2000) (Count Two).    Jackson reserved the right to appeal the

district court’s denial of his motion to suppress evidence, wherein

he argued the evidence seized from his vehicle was obtained after

an illegal detention and questioning and without probable cause.

The district court sentenced Jackson to a total of 106 months of

imprisonment.   Jackson appealed, contending the district court

erred in denying his motion to suppress because he was detained,

questioned, and searched in violation of the Fourth Amendment.

Finding no error, we affirm.

          This court reviews the factual findings underlying the

denial of a motion to suppress for clear error and its legal

conclusions de novo.   United States v. Johnson, 400 F.3d 187, 193

(4th Cir.), cert. denied, 126 S. Ct. 134 (2005).          The evidence is

construed in the light most favorable to the prevailing party

below.   United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

          Trooper   Bird   lawfully   stopped   Jackson    for   following

another vehicle too closely in violation of South Carolina law.


                                - 2 -
Observation of any traffic violation, no matter how minor, gives an

officer probable cause to stop the driver. United States v. Hassan

El, 5 F.3d 726, 731 (4th Cir. 1993).             A stop for a traffic

violation, “does not become unreasonable merely because the officer

has intuitive suspicions that the occupants of the car are engaged

in some sort of criminal activity.”        Id.    A routine and lawful

traffic stop permits an officer to detain the motorist to request

a driver’s license and vehicle registration, to run a computer

check, and to issue a citation.    Id.    To further detain the driver

requires a reasonable suspicion on the part of the investigating

officer that criminal activity is afoot.        United States v. Brugal,

209 F.3d 353, 358 (4th Cir. 2000).

          Jackson contends that Trooper Bird unlawfully detained

him beyond the traffic stop with questions about his travel plans,

his arrest record, and contraband in the vehicle because Bird had

no reasonable suspicion to continue to question him. Trooper Bird

articulated   the   following   reasons   why    he   suspected   criminal

activity was afoot:    (1) Jackson provided vague information about

the length of his stay in Atlanta; (2) Jackson was driving a rental

car and had been doing so for three weeks; (3) Jackson appeared

nervous and deceptive and would not look Bird in the eye when

answering questions; and (4) Jackson eventually volunteered that he

had a prior drug conviction.    Moreover, Bird explained that in his

experience in drug interdiction, Atlanta was a source city for drug


                                 - 3 -
trafficking and drug traffickers frequently drove rental vehicles.

Therefore, Bird drew an inference based on these observations and

the cumulative evidence that Jackson was carrying contraband.

            Nevertheless, Bird did not arrest Jackson at this time,

but   instead,   merely   asked   Jackson   for   consent   to   search   his

vehicle.    Jackson gave his consent more than once.        As the district

court noted, nothing in the record indicates that Jackson’s consent

was involuntary as Jackson had been arrested more than once and had

experience with the criminal justice system, asked about probable

cause, and told Trooper Bird that he was a businessman.                   The

circumstances were not coercive, deceptive, or intimidating.              The

encounter    remained     consensual    because     Jackson      voluntarily

cooperated with Trooper Bird.        See United States v. Weaver, 282

F.3d 302, 309-10 (4th Cir. 2002).          Moreover, Bird did not search

the car but instead called for backup, and the backup officer

conducted a canine search when he arrived.               The canine sniff

alerted the officers to the same area of the vehicle twice.                A

canine search conducted during a lawful traffic stop that reveals

no information other than the location of contraband does not

violate the Fourth Amendment.       See Illinois v. Caballes, 543 U.S.

405, 409 (2005).     The positive dog alert also provided probable

cause for the search of Jackson’s vehicle.         Id.

            Accordingly, the district court properly denied Jackson’s

motion to suppress, and we therefore affirm Jackson’s conviction


                                   - 4 -
and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -